Robbery is the offense; penalty assessed at confinement in the penitentiary for five years.
The appeal cannot be considered for the reason that it appears that appellant is on bail and the bail bond fails to comply with the statutory requirement that it contain not only the approving signature of the trial judge but also of the sheriff. See article 818, C. C. P., 1925; also Leal v. State,17 S.W.2d 1064; Franks v. State, 42 S.W.2d 1016. The bond in the present instance fails to contain the approval of the sheriff.
In view of the condition of the record, the appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.